Exhibit 99.2 CENTRAL EUROPEAN MEDIA ENTERPRISES ANNOUNCES RESULTS OF ITS OFFER TO REPURCHASE ITS 8.25% SENIOR NOTES DUE 2012 Hamilton, Bermuda — September 11, 2009 - Central European Media Enterprises Ltd. (“CME” or the “Company”) (Nasdaq Global Select Market/Prague Stock Exchange: CETV) announced today the results of its tender offer launched on September 7, 2009 to purchase for cash a portion of its 8.25% Senior Notes due 2012 (ISIN:XS0218213816 (Regulations S)) (the “Notes”).The tender offer was open to non-U.S. holders only and expired at 4:00 p.m. London time on September 10, 2009. The Company has accepted for repurchase valid tenders of its Notes totaling € 63.2 million in aggregate principal amount at a purchase price of € 970 per € 1,000 principal amount.Settlement of the tender is expected to take place on September 21, 2009.
